             Case 1:17-vv-00299-UNJ Document 57 Filed 08/14/19 Page 1 of 7




            In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0299V
                                     Filed: February 5, 2019
                                         UNPUBLISHED


    L.F.,

                        Petitioner,                          Special Processing Unit (SPU); Joint
    v.                                                       Stipulation on Damages; Influenza
                                                             (Flu) Vaccine; Shoulder Injury
    SECRETARY OF HEALTH AND                                  Related to Vaccine Administration
    HUMAN SERVICES,                                          (SIRVA)

                       Respondent.


Amber Diane Wilson, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On March 3, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered left shoulder/arm injuries casually related to
the influenza vaccination she received on October 12, 2015. Petition at 1, ¶¶ 2, 11-12;
Stipulation, filed Feb. 5, 2019, at ¶¶ 1-2, 4. Petitioner further alleges that she received
the vaccination in the United States, suffered the effects of her injury for more than six
months, and has not received compensation for her injury, alleged as vaccine caused.
Petition at ¶¶ 2, 13, 15-16; Stipulation at ¶¶ 3-5. “Respondent denies that the flu
vaccine caused petitioner to suffer from a left shoulder injury or any other injury or her
current condition.” Stipulation at ¶ 6.

       Nevertheless, on February 5, 2019, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned

1When this decision was originally filed the undersigned advised her intent to post it on the United States
Court of Federal Claims' website, in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501
note (2012) (Federal Management and Promotion of Electronic Government Services). In accordance
with Vaccine Rule 18(b), petitioner filed a timely motion to redact certain information. This decision is
being posted with the redactions granted. Except for those changes and this footnote, no other
substantive changes have been made. This decision will be posted on the court’s website with no further
opportunity to move for redaction.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00299-UNJ Document 57 Filed 08/14/19 Page 2 of 7



finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards $146,706.40 as follows:

               1. A lump sum payment of $137,574.80 in the form of a check payable
        to petitioner; and

               2. A lump sum payment of $9,131.60, representing compensation for full
        satisfaction of the Medicaid payments made on behalf of petitioner by Health
        Care Service Corporation-IL, in the form of a check payable jointly to
        petitioner and Equian, LLC. Petitioner agrees to endorse this check to Equian,
        LLC.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:17-vv-00299-UNJ Document 57 Filed 08/14/19 Page 3 of 7
Case 1:17-vv-00299-UNJ Document 57 Filed 08/14/19 Page 4 of 7
Case 1:17-vv-00299-UNJ Document 57 Filed 08/14/19 Page 5 of 7
Case 1:17-vv-00299-UNJ Document 57 Filed 08/14/19 Page 6 of 7
Case 1:17-vv-00299-UNJ Document 57 Filed 08/14/19 Page 7 of 7
